Citation Nr: 0321380	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
June 1970, including service in Vietnam.  He also had 
subsequent reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by a VA 
Regional Office (RO).  The veteran testified at a personal 
hearing before the Board in Washington, D.C. in June 2000.  
The case was previously before the Board and was remanded in 
October 1996, May 1999 and August 2001.


FINDING OF FACT

Porphyria cutanea tarda was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is porphyria cutanea tarda otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The January 2002 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from porphyria cutanea tarda resulting from Agent 
Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6); 
see also Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

Questions regarding the correct diagnosis of a disorder and 
questions of the etiology of a disorder are clearly medical 
in nature and must be addressed by medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this regard, the medical evidence of record includes: the 
reports of VA examinations in April 1971, January 1998, 
September 1998 and May 2002; a VA medical expert opinion from 
December 2002; an Armed Forces Institute of Pathology (AFIP) 
Opinion from January 2001; Pittsburgh VAMC treatment records; 
private medical records from the 1980s and the 1990s; and 
service medical records.

The Board initially notes that the veteran's service medical 
records are devoid of reference to porphyria cutanea tarda.  
At the veteran's separation examination in April 1970, his 
liver and skin were clinically evaluated as normal with the 
exception of a diagnosis of tinea versicolor pedis.  The 
Board notes that the veteran is currently service connected 
for tinea versicolor, generalized, with dermatophytosis of 
feet.  The Board also notes that a reserve examination in 
November 1975 showed clinically normal liver and skin.  

A significant portion of the veteran's medical records 
reference medical issues regarding his liver and various 
other unrelated medical conditions.  There are several 
references and opinions regarding porphyria cutanea tarda.  
Specifically, the record contains the following:

?	A December 1993 report from Dr. Molloy which states that 
"in the distant past", the patient had some bullous 
lesions on the dorsum of the hand and the question of 
porphyria cutaneous tarda has been raised.  Dr. Molloy 
ordered further testing of the veteran's alfa feto 
protein and serum porphyrin levels.  Copies of these 
test results are included in the claims file and show 
results within normal limits.

?	A January 1998 letter from Dr. Shakil which states that 
"because of a history of bullous lesions on his hands, 
porphyria cutanea tarda was diagnosed.  A recent urine 
uroporhyrin and porphobilinogen were elevated, which is 
consistent with this diagnosis.  A liver biopsy in 1993 
did not show excessive iron...In conclusion, he does have 
porphyria cutanea tarda.  This, as well as toxic 
chemical exposure was possibly, but not definitely, a 
cause of his cirrhosis."  The Board notes that this 
report does not indicate that the veteran had any 
bullous lesions on his hands on physical examination, 
but rather that the veteran reported having these 
lesions.  In addition, the Board notes that Dr. Shakil 
claims that porphyria cutanea tarda was previously 
diagnosed; however, there is no evidence of a prior 
diagnosis of record.  

?	A September 1998 dermatology report which consisted only 
of a review of the veteran's chart; no examination was 
conducted.  The physician noted that the veteran had 
positive porphyrins and porphobilinogens in 1990.  The 
physician noted that the old skin examinations from the 
1970s are consistent with tinea infection and are not 
consistent with the current skin diagnosis of porphyria 
cutanea tarda.  The examiner noted that porphyria 
cutanea tarda occurs after liver disease as a secondary 
sequela and that the toxic chemical exposure lead to 
liver disease which enabled the build up of porphyrins 
to occur, leading to porphyria cutanea tarda.  The Board 
notes that this examination did not result in a 
diagnosis of porphyria cutanea tarda, but simply stated 
that any current porphyria cutanea tarda is unrelated to 
the veteran's tinea infection manifested in the 1970s.

?	A January 2001 report from the Armed Forces Institute of 
Pathology (AFIP) stated that "there are no changes in 
the liver sections available for review to suggest 
porphyria cutanea tarda (PCT).  It is not clear from the 
patient's record whether a diagnosis of PCT was made on 
the basis of clinical criteria alone or combined 
clinical and biochemical findings with the demonstration 
of increased urinary excretion of uruporphyrin and 
hepatocarboxylin porphyrin or uroporphyrinogen 
decarboxylase deficiency.  Common to patients with PCT 
is some degree of iron overload.  In sections available 
for review there is no hemosiderin accumulation 
identified with special staining.  We also do not see 
needle-like inclusions in hepatocytes that may be 
present in untreated PCT patients."  The physician also 
stated that based on the findings in the liver, 
compelling or unequivocal evidence supporting a 
diagnosis of PCT was lacking.  The AFIP report also was 
to the effect that the examiner was unable to determine 
or establish a relationship between the veteran's skin 
problem and the subsequent diagnosis of liver disease.  
The examiner was also unable to attribute the cirrhosis 
of the liver to exposure to herbicides.  

?	A May 2002 examination report stated that "the 2507 
states that the veteran suffers from porphyria cutanea 
tarda....the examination and review of the veteran's 
records supports a diagnosis of porphyria cutanea tarda 
which however is not active now since the patient avoids 
sun exposure.  The only findings today are hypo and 
hyperpigmentation probably from previous lesions.  Final 
assessment is it is as likely as not that the vet has 
porphyria cutanea tarda secondary to exposure to Agent 
Orange."  The Board notes that this examination was 
deemed insufficient for rating purposes because the 2507 
did not state that the veteran suffered from porphyria 
cutanea tarda and the examiner did not indicate what 
tests and studies were performed, if any, to arrive at a 
diagnosis of porphyria cutanea tarda.

?	A December 2002 a VA examiner reviewed the May 2002 
examination report and examined the veteran.  The 
examiner stated that the diagnosis was porphyria cutanea 
tarda by history, but that she could not conclude that 
the veteran has porphyria cutanea tarda.  She noted that 
the veteran did not currently demonstrate any physician 
signs or symptoms of porphyria cutanea tarda but that it 
would be a plausible diagnosis given the veteran's 
history of liver problems.

As noted above, porphyria cutanea tarda that becomes manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service falls 
under the presumptive provisions of 38 C.F.R. § 3.307(a)(6).  
In this instant case, there is no competent medical evidence 
of record to demonstrate that the veteran suffered from 
porphyria cutanea tarda within a year after the last date on 
which he was exposed to an herbicide agent, or, in other 
words, before June 1971.  The Board finds it particularly 
persuasive the veteran's April 1971 VA examination did not 
note any skin abnormalities, other than tinea pedis.  A 
reserve examination in 1975 also did not document any 
porphyria cutanea tarda, and the totality of the evidence 
does not reveal any medical references to that disorder for a 
number of years after service.  Thus, the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6) do not apply in this 
case.  Nevertheless, the Board must also examine the issue of 
establishing direct service connection for porphyria cutanea 
tarda under the provisions of 38 C.F.R. § 3.303(d).  

Review of the record shows a clear lack of consensus among 
medical professionals as to whether a diagnosis of porphyria 
cutanea tarda is warranted.  Several of the earlier opinions 
include references to this disorder and suggest that it may 
be present.  However, more recent opinions appear to be to 
the effect that there is no persuasive evidence of porphyria 
cutanea tarda.  

The Board's reading of the 1993 medical record from Dr. 
Molloy, which appears to have been subsequently referred to 
as a diagnosis of porphyria cutanea tarda, suggests that this 
physician was actually only expressing his initial suspicion 
that the veteran suffered from porphyria cutanea tarda.  It 
appears that this opinion was based in large on an oral 
history.  However, upon further testing, it does not appear 
that an actual diagnosis of porphyria cutanea tarda was made.  

Likewise, the January 1998 letter from Dr. Shakil is also not 
persuasive evidence of a porphyria cutanea tarda diagnosis.  
This opinion seems to rely on what appears to be an incorrect 
history that there had previously been a diagnosis porphyria 
cutanea tarda.  As noted earlier, no such diagnosis supported 
by clinical and/or laboratory findings is of record.  The  
report also  notes that a 1993 liver biopsy did not show 
excessive iron, which is frequently an indication of the 
presence of porphyria cutanea tarda.  The examiner did not 
explain this discrepancy.  Finally, the Board notes that this 
report does not indicate that the veteran had any bullous 
lesions on his hands on physical examination, but rather that 
the veteran reported having these lesions.  In sum, this 
opinion is not persuasive because it relies on incorrect 
facts (i.e. reference to a non-existent previous diagnosis), 
and it does not explain the apparent diagnostic discrepancy 
of lack of excessive iron in the liver biopsy.

The September 1998 dermatology report does not appear to 
address the question of whether the veteran currently suffers 
from porphyria cutanea tarda.  Rather, the examiner was asked 
to determine if the veteran's skin condition in the 1970s 
could have been an early manifestation of porphyria cutanea 
tarda and the examiner determined that the old skin 
examinations from the 1970s are consistent with tinea 
infection and are not consistent with the current skin 
diagnosis of porphyria cutanea tarda.  Thus, this opinion is 
not persuasive evidence that the veteran suffers from a 
current porphyria cutanea tarda.

On the other hand, the January 2001 report from the Armed 
Forces Institute of Pathology (AFIP) stated that, was based 
on examination of liver tissue and appears to argue against a 
diagnosis of.  The examiner specifically noted that there was 
no clinical evidence of iron overload common in PCT patients 
and no needle-like inclusions in hepatocytes that may be 
present in untreated PCT patients.  The report stated that 
there were no changes in the liver sections available for 
review to suggest porphyria cutanea tarda (PCT).  The Board 
finds this medical opinion to be extremely persuasive because 
it is based on objective findings derived from clinical 
testing of the veteran's liver.  

The May 2002 examination report stated that "the 2507 states 
that the veteran suffers from porphyria cutanea tarda....the 
examination and review of the veteran's records supports a 
diagnosis of porphyria cutanea tarda which however is not 
active now since the patient avoids sun exposure.  The only 
findings today are hypo and hyperpigmentation probably from 
previous lesions.  Final assessment is it is as likely as not 
that the vet has porphyria cutanea tarda secondary to 
exposure to Agent Orange."  The Board does not find this 
opinion to be persuasive because it was based on incorrect 
facts (i.e. the alleged statement in the 2507 that it was 
established that the veteran suffered from porphyria cutanea 
tarda) and it does not indicate what tests and studies were 
performed, if any, to arrive at a diagnosis of porphyria 
cutanea tarda.

The December 2002 VA examination report stated that the 
diagnosis was porphyria cutanea tarda by history, but that 
she could not conclude that the veteran had porphyria cutanea 
tarda.  She noted that the veteran did not currently 
demonstrate any physical signs or symptoms of porphyria 
cutanea tarda but that it would be a plausible diagnosis 
given the veteran's history of liver problems.  The Board 
finds this opinion persuasive because it s based on the 
objective symptoms manifested at the time of the examination, 
i.e. the lack of physical signs or symptoms of porphyria 
cutanea tarda.

In short, there are three persuasive medical opinions of 
record (the 1993 report from Dr. Molloy, the January 2001 
report from AFIP, and the December 2002 VA examination 
report) that are based on objective findings and special 
testing which demonstrate that a diagnosis of porphyria 
cutanea tarda cannot be established in this case.  There is 
one opinion of record which does not address the issue of a 
current disability (the September 1998 VA examination 
report), and there are two opinions, (the January 1998 letter 
and the May 2002 VA examination report), which purport to 
diagnose porphyria cutanea tarda.  

The Board acknowledges that the underlying medical question 
in this case is of a very complex nature.  However, while the 
record suggests conflicting opinions, the Board concludes 
that the preponderance of the competent evidence is against a 
finding that the veteran suffers from porphyria cutanea 
tarda.  The finding of the AFIP based on examination of liver 
tissue samples is entitled to considerable weight.  It 
further appears that the other opinions against a finding of 
porphyria cutanea tarda are more persuasive and compelling 
than those opinions which are to the effect that the veteran 
does suffer from this disorder.  Again, it appears that the 
opinions in favor of a finding of porphyria cutanea tarda are 
based in large part on history obtained from the veteran as 
well as clinical observations, but without clear laboratory 
or tissue sample findings to support such a diagnosis.  The 
Board finds that opinions that the veteran does not suffer 
from porphyria cutanea tarda to be more solidly supported by 
specialized testing and more accurate medical history and 
clinical findings.  

The Board sympathizes with the veteran, recognizes his combat 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, neither the Board nor the veteran is competent to 
address matters of medical diagnosis and etiology.  The 
medical aspects of this care are admittedly complex in nature 
and the Board acknowledges that various opinions of medical 
professions which are of record.  Nevertheless, after 
repeated review of the medical evidence the Board is led to 
the conclusion that there is not such a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.  


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

